DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-10 are pending and Claims 6-10 are examined herein. See Election/Restrictions section below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-5, drawn to an apparatus, classified in B29C64/386.
Group II. Claims 6-10, drawn to a method, classified in A61C13/0019.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the process as claimed can be practiced by another and materially different apparatus. For instance, hypothetical apparatus may comprise a high-temperature oven within which the sintering step can be performed. Furthermore, the apparatus as claimed can be used to practice another and materially different process. For instance, a hypothetical process may perform steps Sa, Sb, Sc, Sd to form a laminated thermoplastic body that does not get sintered at a high-temperature.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof; 
(B) A separate status in the art when they are classifiable together; 
(C) A different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s representative Atty. Daniel McClure on 9/30/2022 a provisional election was made with traverse to prosecute the invention of Group II, Claims 6-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because there are misspellings in Figure 1. “Slury” should be slurry, and “laytring” should be layering. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2022/0281162 A1).
Regarding Claim 6, Liu discloses a method and apparatus for manufacturing a dental restoration such as a dental crown using 3D printing technology ([0024]). Prior to performing the method, a dentist may use scanner to form images according to dental data in a patient’s mouth to obtain oral image data which a technician may use to design an original model corresponding to the dental crown according to the acquired oral image data, then processes the original model into 3D model data that can be processed by 3D printing apparatus ([0023]). In a method step, a slicing pattern is determined based on a cross-section contour of an upper or lower surface of each layer (predetermined thickness), a placement angle determined based on a layer-by-layer printing sequence (predetermined direction) ([0023]). The oral image data collected by the dentist may contain color data corresponding to each layer, and an original model of a dental crown may be manufactured by the technician based on the color data ([0025]). Thus, a plurality of laminated graphics and a plurality of coloring parameter data corresponding to the plurality of laminated graphics are prepared. A first replenishment device is configured to provide a first material comprising a slurry prepared by mixing a ceramic component, a photocurable resin prepolymer, and a photoinitiator, the first material to be coated onto a substrate or a prior layer ([0031-0032]). A second material containing a pigment (colorant) is prepared by mixing a pigment with a vehicle solvent ([0038-0039]). 
In further steps, coating an area-to-be-formed (substrate) with a layer of slurry to form a slurry layer, then spray-coating the slurry layer with a layer of colorant color from a second coating device (coloring module) according to color data of various colors correspondingly included in pixels in a sliced pattern to form a colorant layer ([0058-0061], [0065]). The material of the colorant layer may permeate the material of the slurry layer ([0061]). Then performing selective light curing by an optical system (light curing module) under the control of a processing device, on a material layer containing the slurry and the colorant so as to form a cross-section cured layer according to the pixel points of the sliced pattern ([0073-0075]). The processing device may repeat the process steps to manufacture the dental crown blank (ceramic crown green body) in a layer-by-layer curing manner and is further processed by sintering such that the green body is sintered into a crystallized dental ceramic crown. ([0076], [0093]). 
Regarding Claim 7, the limitations of Claim 6 from which Claim 7 depends are disclosed by Liu as discussed above. Liu further discloses a control device (main controller) comprising a storage unit, a processing unit, and a data interface unit, that may determine color data based on the pigment composition and/or ratio in the second material (pigment) ([0055]). For instance, the color data may include color card numbers corresponding to a preset color standard (color) and may include volume information that includes the percentage of a unit droplet volume, the volume of droplets sprayed (amount), and a color data file may be used to describe the color data distributed in each of the slices of the model, the slices corresponding to at least one cross-section layer containing color data of two or more colors (plurality of coloring groups) ([0054-0055]), thus each of the plurality of coloring groups is configured to color the slurry layer in a specific spray-coating amount or color. 
Regarding Claim 9, the limitations of Claim 6 from which Claim 9 depends are disclosed by Liu as discussed above. Liu further discloses the main controller determines color data of the outer contours (circumference) of the sliced patterns of the layers of the original model according to positions corresponding to the layers in the oral image data, and determines color distribution data of pixel points in the sliced patterns from the circumference inward based on a preset color change condition ([0112]). The color change condition is related to the position of the constructed original model of the dental restoration in the oral cavity, the transparency of the tooth, and the change properties of colors ([0112]). 
Regarding Claim 10, the limitations of Claim 6 from which Claim 10 depends are disclosed by Liu as discussed above. Liu further discloses the limitations of Claim 10 as found in the Claim 6 discussion above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2022/0281162 A1).
Regarding Claim 8, the limitations of Claim 7 from which Claim 8 depends are disclosed by Liu as discussed above. Liu does not explicitly disclose the spray-coating amount of each of the plurality of coloring groups to color the slurry layer gradually decreases from a cervical portion toward an incisal portion or an occlusal portion of the dental ceramic crown to be formed. However, Liu does disclose that with the pigment added layer by layer, the color of the manufactured dental crown blank can comply with the requirement of inconsistent color and improve the color effect of the dental crown blank ([0012]). Liu further discloses that pixel points with color data in multiple sliced patterns corresponding to the same cross-section layer may be non-overlapping, partially-overlapping, or completely overlapping, and that a more accurate manufacture can be achieve by using different color depths (amounts) with the same color ([0066-0067]). Thus, Liu teaches the disclosed method is capable of fabricating a dental crown blank with color gradients across the layers when the model requires inconsistent coloring. One of ordinary skill in the art would recognize teeth generally are darker towards the gums (cervical portion) and lighter away from the gums (incisal portion or occlusal portion), and it would be obvious to fabricate this inconsistent coloring by lessening the color amount used when 3D printing from the cervical portion towards the incisal portion or occlusal portion. Thus the limitations of Claim 8 are implicit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743